 1
 2
 3
 4                          UNITED STATES DISTRICT COURT
 5                       SOUTHERN DISTRICT OF CALIFORNIA
 6
     UNITED STATES OF AMERICA,                          Case No.: 18CR3971-LAB
 7
 8                             Plaintiff,
                                                        ORDER AND JUDGMENT TO
 9                                                      DISMISS THE INFORMATION
            v.                                          WITHOUT PREJUDICE
10
     MARK WILLIAM KEOUGH,
11
12                             Defendant.
13
14
15         Upon motion of the United States of America and good cause appearing,

16         IT IS HEREBY ORDERED that the INFORMATION in the above-entitled case be

17 dismissed without prejudice in the interests of justice.
18       IT IS SO ORDERED.

19
                    October 17
           DATED: _________________, 2018.
20
21
22                                                __________________________
                                              Honorable Larry Alan Burns
23                                            United States District Court Judge
24
25
26
27
28
